PER CURIAM:
Lenir Richardson appeals the district court’s order summarily dismissing without prejudice her complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Richardson v. Chevy Chase Bank, No. 1:07-cv00660-LMB (E.D. Va. filed July 16, 2007; entered July 19, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the coux’t and argument would not aid the decisional process.

AFFIRMED.